DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The present application is being examined under the Claims filed on 06/21/2019.
Claims 1-28 and 32 are canceled.
Claims 29-31, 33, 35-40, and 42-47 are amended.
Claims 29-31 and 33-48 are rejected.
Claims 29-31 and 33-48 are pending.

Drawings
The Drawings filed on 06/21/2019 are acceptable for examination purposes.

Specification
The Specification filed on 06/21/2019 is acceptable for examination purposes.

Response to Arguments
	In reference to Double Patenting rejections
Applicant’s arguments, filed 06/29/2021, with respect to Double Patenting rejections have been fully considered and are persuasive. The Double Patenting rejections has been withdrawn in view of the terminal disclaimer filed on 06/29/2021.

In reference to rejections under 35 USC § 101

Examiner respectfully disagrees. The claims are directed to the abstract idea of sorting and partitioning bids for advertisements. The claims recite “generating […] an […] bid set including the one or more […] bids”, “recursively partitioning […] the […] bid set into a one or more […] bid subsets”, “identifying […] a set of eligible […] bids from the […] bid set, wherein identifying the set of eligible […] bids comprises identifying a set of highest priced […] bids whose cumulative bid allocation does not exceed a value of one”, and “terminating […] the recursive partitioning of […] bids once the set of eligible […] bids is identified” which are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Examiner notes that the claims recite the terms “electronic bid(s)” and “electronic announcement(s)”, these terms are merely bid(s) and advertisement(s) generally linked to generic computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites an additional element of “receiving, by a server processor from a computing device corresponding to an electronic announcement creator, a one or more electronic bids over a network, wherein each of the one or more electronic bids relates to a request to display an electronic announcement on a web page and includes an electronic bid price and an electronic bid allocation”. The additional limitation is directed to receiving or transmitting data over a network, these are well-
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.

	In reference to rejections under 35 USC § 112(a)
Applicant’s arguments, filed 06/29/2021, with respect to rejections under 35 USC § 112(a) have been fully considered and are persuasive. The rejections under 35 USC § 112(a) of claim 32 has been withdrawn in view of cancelation.

In reference to rejections under 35 USC § 112(b)
Applicant’s arguments, filed 06/29/2021, with respect to rejections under 35 USC § 112(b) for claim 29 have been fully considered and are persuasive. The rejections under 35 USC § 112(b) of claim 29 has been withdrawn. 
Examiner notes that rejections under 35 USC § 112(b) for claims 39 and 46 are not addressed. Therefore, rejections are maintained.

In reference to rejections under 35 USC § 103
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating […] an […] bid set including the one or more […] bids”, “recursively partitioning […] the […] bid set into a one or more […] bid subsets”, “identifying […] a set of eligible […] bids from the […] bid set, wherein identifying the set of eligible […] bids comprises identifying a set of highest priced […] bids whose cumulative bid allocation does not exceed a value of one”, and “terminating […] the recursive partitioning of […] bids once the set of eligible […] bids is identified” which are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Examiner notes that the claim recites the terms “electronic bid(s)” and “electronic announcement(s)”, these terms are merely bid(s) and advertisement(s) generally linked to generic computer. The generic computer elements are the “server processor” and “computing device”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites an additional element of “receiving, by a server processor from a computing device corresponding to an electronic announcement creator, a one or more electronic bids over a network, wherein each of the one or more electronic bids relates to a request to display an electronic announcement on a web page and includes an electronic bid price and an electronic bid allocation”. The additional limitation is 
Claim 30 recites an additional step of “wherein each of one or more […] of bids includes an […] bid price, a bid allocation, and an […] bid target”. The additional step does not amount to significantly more because it is directed to receiving or transmitting data over a network, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 31 recites an additional step of “indexing the […] bid set in an array […]”. The additional step does not amount to significantly more because it is directed to storing and retrieving information in memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The “server of the server processor” is a generic computer element. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
Claim 33 recites an additional step of “the pivot is selected based on an order a rank statistic of the sample […] bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 34 recites additional steps of “identifying […] bids in a descending order according to price after the […] bid set is recursively partitioned” and “determining whether the […] bid is eligible for an impression”. The additional steps do not amount to significantly more because they are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.


Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating […] an […] bid set including the one or more […] bids”, “recursively partitioning […] the […] bid set into a one or more […] bid subsets”, “identifying […] a set of eligible […] bids from the […] bid set, wherein identifying the set of eligible […] bids comprises identifying a set of highest priced […] bids whose cumulative bid allocation does not exceed a value of one”, and “terminating […] the recursive partitioning of […] bids once the set of eligible […] bids is identified” which are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Examiner notes that the claim recites the terms “electronic bid(s)” and “electronic announcement(s)”, these terms are merely bid(s) and advertisement(s) generally linked to generic computer. The generic computer elements are the “data storage device storing instructions for sorting electronic bids”, “one or more processors configured to execute the instructions”, “server processor”, and “computing device”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the 
Claim 37 recites an additional step of “wherein each of the one or more […] bids includes an […] bid price, a bid allocation, and an […] bid target”. The additional step does not amount to significantly more because it is directed to receiving or transmitting data over a network, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 38 recites an additional step of “indexing the […] bid set in an array […]”. The additional step does not amount to significantly more because it is directed to storing and retrieving information in memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The “server of the server processor” is a generic computer element. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
Claim 39 recites an additional step of “wherein selecting an asymmetric pivot from the sample […] bid set further comprises partitioning, […], the […] bid set about the pivot”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a 
Claim 40 recites an additional step of “the asymmetric pivot is selected based on an order of a rank statistic of the sample […] bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 41 recites additional steps of “identifying […] bids in a descending order according to price after the […] bid set is recursively partitioned” and “determining whether the […] bid is eligible for an impression”. The additional steps do not amount to significantly more because they are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 42 recites an additional step of “identifying the set of eligible […] bids further comprises identifying a lowest eligible […] bid and a highest ineligible […] bid from the plurality of […] bids in the […] bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating […] an […] bid set including the one or more […] bids”, “recursively partitioning […] the […] bid set into a one or more […] bid subsets”, “identifying […] a set of eligible […] bids from the […] bid set, wherein identifying the set of eligible […] bids comprises identifying a set of highest priced […] bids whose cumulative bid allocation does not 
Claim 44 recites an additional step of “wherein each of the one or more bids includes an […] bid price, a bid allocation, and an […] bid target”. The additional step does not amount to significantly more because it is directed to receiving or transmitting data over a network, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim 46 recites an additional step of “wherein selecting an asymmetric pivot from the sample […] bid set further comprises partitioning, […], the […] bid set about the pivot”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The “server processor” is a generic computer element. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
Claim 47 recites an additional step of “the pivot is selected based on an order of a rank statistic of the sample […] bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 48 recites additional steps of “identifying […] bids in a descending order according to price after the […] bid set is recursively partitioned” and “determining whether the […] bid is eligible for an impression”. The additional steps do not amount to significantly more because they are directed to an 

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In reference to claims 39 and 46. The claims recite the limitation “wherein selecting an asymmetric pivot from the sample electronic bid set further comprises partitioning, by the at least one processor, the electronic bid set about the pivot”. There is insufficient antecedent basis for the partitioning pivot (partitioning […] about the pivot) limitation in the claim. Examiner notes that the asymmetric pivot is not the same as the partitioning pivot.
Examiner notes that Instant Specification does not provide a disclosure about selecting, or how to select, an asymmetric pivot comprising partitioning the electronic bid set about a pivot. Examiner notes that the only instance of the term asymmetric in the Instant Specification is on ¶ [031] with respect to “the FrugalQuicksort algorithm includes the following differences with respect to Quicksort: (1) an asymmetric and adaptive partitioning in the Divide step of the above-described Quicksort process to reduce unnecessary sorting, and (2) a mechanism terminating the sorting once a key subset of data has been identified”. Examiner notes that ¶ [031] is silent about selecting an asymmetric pivot comprising partitioning the electronic bid set about a pivot. Instead, ¶ [031] discloses that the FrugalQuicksort algorithm is different from the Quicksort algorithm because of at least an asymmetric and adaptive partitioning in the Divide step; nothing about selecting an asymmetric pivot comprising asymmetric pivot it is not the same pivot as the partitioning pivot (partitioning […] about the pivot); this is because you would need to have a pivot already selected to perform a partition about a pivot. Examiner notes that the Instant Specification is silent about a selecting an asymmetric pivot step comprising partitioning over a pivot; the Instant Specification is also silent about how partitioning over a pivot is part of a selecting step.
Examiner notes that disclosure regarding partitioning about a pivot can be found in ¶ [003] in relation to Quicksort algorithm “The Quicksort algorithm, in particular, divides a set of data into subsets of data by performing a partition operation around a pivot”. Examiner notes that there is no disclosure about an asymmetric pivot in ¶ [003] nor selection of an asymmetric pivot comprising partitioning over a pivot.
Examiner notes that disclosure regarding partitioning about a pivot can be found in ¶ [034]-[043] with regards to adaptive partitioning and intelligent termination. Examiner notes that there is no disclosure about an asymmetric pivot in ¶ [034]-[043] nor selection of an asymmetric pivot comprising partitioning over a pivot.
Examiner notes that disclosure regarding partitioning about a pivot can be found in ¶ [052]-[058] with regards to standard Quicksort partitioning. Examiner notes that there is no disclosure about an asymmetric pivot in ¶ [052]-[058] nor selection of an asymmetric pivot comprising partitioning over a pivot.
Examiner notes that disclosure regarding partitioning about a pivot can be found in ¶ [062]-[065] with regards to an embodiment of the present disclosure Examiner notes that there is no disclosure about an asymmetric pivot in ¶ [062]-[065] nor selection of an asymmetric pivot comprising partitioning over a pivot.

Examiner notes that it is further unclear as to how partitioning over a pivot is part of selecting an asymmetric pivot. Based on the disclosure of ¶ [031] of the Instant Specification, examiner notes that a better interpretation would be to use a FrugalQuicksort algorithm which includes an asymmetric and adaptive partitioning step. For examination purposes the limitation will be interpreted with the closest disclosure found by examiner within the Instant Specification, examiner notes that this comes from ¶ [031]. ¶ [031] “the FrugalQuicksort algorithm includes the following differences with respect to Quicksort: (1) an asymmetric and adaptive partitioning in the Divide step of the above-described Quicksort process to reduce unnecessary sorting”. Examiner notes that this limitation will be interpreted as using an algorithm which includes an asymmetric and adaptive partitioning step.

In reference to claim 33. The claim depends on claim 32 which was canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 29-31, 34, 36-38, 41, 43-45, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandholm et al. (hereinafter Sandholm) US 20080052219 A1 in view of Karlsson et al. (hereinafter Karlsson) US 20100262499 A1 in view of William J. Raynor, Jr. (hereinafter Raynor) “The International Dictionary of Artificial Intelligence”.
In reference to claim 29. Sandholm teaches a computer-implemented method for sorting electronic bids, comprising:
“receiving, by a server processor from a computing device corresponding to an electronic announcement creator, a one or more electronic bids over a network, wherein each of the one or more electronic bids relates to a request to display an electronic announcement on a web page and includes an electronic bid price and an electronic bid allocation” (Sandholm in at least ¶ [0008] “receiving a plurality of bids via a computer network” and “each bid is an offer for the right to cause at least one advert associated with the bid to be output to at least one device that is part of the computer network or in communication with the computer network in response to the bid being allocated”; in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”. See at least Fig. 2 for disclosure on the server processor and multiple computer devices),
“generating, by the server processor, an electronic bid set including the one or more electronic bids” (Sandholm in at least ¶ [0038] “first set of bids” and “second set of bids”);
“identifying, using the server processor, a set of eligible electronic bids from the electronic bid set” (Sandholm in at least ¶ [0278] “The decision about eligibility, and the parameters of the auction (e.g., weights on bids) are either defined directly in parameters passed by the 

Sandholm does not explicitly disclose:
“the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid”;
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one”; and
However, Karlsson discloses:
“the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”);
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one” (Karlsson in at least ¶ [0005] discloses identifying eligible priced bids whose cumulative bid allocation equals 1); and
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm and Karlsson. One of ordinary skill would have motivation to 

Sandholm and Karlsson do not explicitly disclose:
“recursively partitioning, using the server processor, the electronic bid set into a one or more electronic bid subsets”;
“terminating, using the server processor, the recursive partitioning of electronic bids once the set of eligible electronic bids is identified”.
However, Raynor discloses:
“recursively partitioning, using the server processor, the electronic bid set into a one or more electronic bid subsets” (Raynor in at least Page 252 discloses that recursive partitioning splits the data set (i.e. bit set) into multiple data subsets (i.e. bid subset));
“terminating, using the server processor, the recursive partitioning of electronic bids once the set of eligible electronic bids is identified” (Raynor in at least Page 252 discloses terminating the recursive partitioning of data (i.e. bids) once a criteria (i.e. identification of the set of eligible bids) is reached).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, and Raynor. One of ordinary skill would have motivation to combine Sandholm, Karlsson, and Raynor because MPEP 2143 sets forth the Supreme 

In reference to claim 30. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), wherein:
Sandholm further discloses:
“each of the one or more electronic bids includes an electronic bid price, a bid allocation, and an electronic bid target” (Sandholm in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”; in at least ¶ [0466]-[0470] discloses wherein each of the plurality of bids includes a bid target (i.e. a binary decision for each expressive bid)).

In reference to claim 31. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), for sorting electronic bids, comprising:
Sandholm further discloses:
“indexing the electronic bid set in an array on a server of the server processor” (Sandholm in at least ¶ [0108], ¶ [0140]-[0142], and ¶ [0720] discloses indexing the bid set in an array on the electronic announcement distribution server).

In reference to claim 34. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), for sorting electronic bids, comprising:
Karlsson discloses:
“identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned; and determining whether the electronic bid is eligible for an impression” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”).

In reference to claim 36. Sandholm teaches a system for sorting electronic bids, comprising:
“a data storage device storing instructions for sorting electronic bids” (Sandholm in at least Fig. 2 for disclosure on the server processor and multiple computer devices); and
“one or more processors configured to execute the instructions” (Sandholm in at least Fig. 2 for disclosure on the server processor and multiple computer devices) to perform a method comprising:
“receiving, by a server processor from a computing device corresponding to an electronic announcement creator, a one or more electronic bids over a network, wherein each of the one or more electronic bids relates to a request to display an electronic announcement on a web page and includes an electronic bid price and an electronic bid allocation” (Sandholm in at least ¶ [0008] “receiving a plurality of bids via a computer network” and “each bid is an offer for the right to cause at least one advert associated with the bid to be output to at least one device that is part of the computer network or in communication with the 
“generating, by the server processor, an electronic bid set including the one or more electronic bids” (Sandholm in at least ¶ [0038] “first set of bids” and “second set of bids”);
“identifying, using the server processor, a set of eligible electronic bids from the electronic bid set” (Sandholm in at least ¶ [0278] “The decision about eligibility, and the parameters of the auction (e.g., weights on bids) are either defined directly in parameters passed by the optimizer to the dispatcher or determined via a simple local control mechanism that aims to meet any targets (e.g., on the volume of allocation, or budget targets) set by the optimizer”; and in at least ¶ [0281] “The dispatcher can be equipped with a simple control algorithm that is used to throttle bids so that only a subset of the bids that are eligible to compete for supply (as defined by the optimizer) are actually considered in the current auction”),

Sandholm does not explicitly disclose:
“the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid”;
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one”; and
However, Karlsson discloses:
“the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is 
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one” (Karlsson in at least ¶ [0005] discloses identifying eligible priced bids whose cumulative bid allocation equals 1); and
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm and Karlsson. One of ordinary skill would have motivation to combine Sandholm and Karlsson because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Sandholm and Karlsson do not explicitly disclose:
“recursively partitioning, using the server processor, the electronic bid set into a one or more electronic bid subsets”;
“terminating, using the server processor, the recursive partitioning of electronic bids once the set of eligible electronic bids is identified”.
However, Raynor discloses:
“recursively partitioning, using the server processor, the electronic bid set into a one or more electronic bid subsets” (Raynor in at least Page 252 discloses that recursive partitioning splits the data set (i.e. bit set) into multiple data subsets (i.e. bid subset));
“terminating, using the server processor, the recursive partitioning of electronic bids once the set of eligible electronic bids is identified” (Raynor in at least Page 252 discloses terminating the recursive partitioning of data (i.e. bids) once a criteria (i.e. identification of the set of eligible bids) is reached).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, and Raynor. One of ordinary skill would have motivation to combine Sandholm, Karlsson, and Raynor because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 37. Sandholm, Karlsson, and Raynor teach the system of claim 36 (as mentioned above), wherein:
Sandholm further discloses:
“each of the one or more electronic bids includes an electronic bid price, a bid allocation, and an electronic bid target” (Sandholm in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”; in 

In reference to claim 38. Sandholm, Karlsson, and Raynor teach the system of claim 36 (as mentioned above), for sorting electronic bids, comprising:
Sandholm further discloses:
“indexing the electronic bid set in an array on a server of the server processor” (Sandholm in at least ¶ [0108], ¶ [0140]-[0142], and ¶ [0720] discloses indexing the bid set in an array on the electronic announcement distribution server).

In reference to claim 41. Sandholm, Karlsson, and Raynor teach the system of claim 36 (as mentioned above), for sorting electronic bids, comprising:
Karlsson discloses:
“identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned; and determining whether the electronic bid is eligible for an impression” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”).

In reference to claim 43. Sandholm teach a non-transitory computer readable medium including instructions for providing electronic content comprising an electronic announcement stored in a database to a web server by sorting electronic bids to display the electronic content on a web page 
“receiving, by a server processor from a computing device corresponding to an electronic announcement creator, a one or more electronic bids over a network, wherein each of the one or more electronic bids relates to a request to display an electronic announcement on a web page and includes an electronic bid price and an electronic bid allocation” (Sandholm in at least ¶ [0008] “receiving a plurality of bids via a computer network” and “each bid is an offer for the right to cause at least one advert associated with the bid to be output to at least one device that is part of the computer network or in communication with the computer network in response to the bid being allocated”; in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”. See at least Fig. 2 for disclosure on the server processor and multiple computer devices),
“generating, by the server processor, an electronic bid set including the one or more electronic bids” (Sandholm in at least ¶ [0038] “first set of bids” and “second set of bids”);
“identifying, using the server processor, a set of eligible electronic bids from the electronic bid set” (Sandholm in at least ¶ [0278] “The decision about eligibility, and the parameters of the auction (e.g., weights on bids) are either defined directly in parameters passed by the optimizer to the dispatcher or determined via a simple local control mechanism that aims to meet any targets (e.g., on the volume of allocation, or budget targets) set by the optimizer”; and in at least ¶ [0281] “The dispatcher can be equipped with a simple control algorithm that is used to throttle bids so that only a subset of the bids that are eligible to compete for supply (as defined by the optimizer) are actually considered in the current auction”),

Sandholm does not explicitly disclose:
“the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid”;
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one”; and
However, Karlsson discloses:
“the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”);
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one” (Karlsson in at least ¶ [0005] discloses identifying eligible priced bids whose cumulative bid allocation equals 1); and
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm and Karlsson. One of ordinary skill would have motivation to combine Sandholm and Karlsson because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on 

Sandholm and Karlsson do not explicitly disclose:
“recursively partitioning, using the server processor, the electronic bid set into a one or more electronic bid subsets”;
“terminating, using the server processor, the recursive partitioning of electronic bids once the set of eligible electronic bids is identified”.
However, Raynor discloses:
“recursively partitioning, using the server processor, the electronic bid set into a one or more electronic bid subsets” (Raynor in at least Page 252 discloses that recursive partitioning splits the data set (i.e. bit set) into multiple data subsets (i.e. bid subset));
“terminating, using the server processor, the recursive partitioning of electronic bids once the set of eligible electronic bids is identified” (Raynor in at least Page 252 discloses terminating the recursive partitioning of data (i.e. bids) once a criteria (i.e. identification of the set of eligible bids) is reached).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, and Raynor. One of ordinary skill would have motivation to combine Sandholm, Karlsson, and Raynor because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different 

In reference to claim 44. Sandholm, Karlsson, and Raynor teach the non-transitory computer readable medium of claim 43 (as mentioned above), wherein:
Sandholm further discloses:
“each of the one or more bids includes an electronic bid price, a bid allocation, and an electronic bid target” (Sandholm in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”; in at least ¶ [0466]-[0470] discloses wherein each of the plurality of bids includes a bid target (i.e. a binary decision for each expressive bid)).

In reference to claim 45. Sandholm, Karlsson, and Raynor teach the non-transitory computer readable medium of claim 43 (as mentioned above), for sorting electronic bids, comprising:
Sandholm further discloses:
“indexing the electronic bid set in an array on a server of the server processor” (Sandholm in at least ¶ [0108], ¶ [0140]-[0142], and ¶ [0720] discloses indexing the bid set in an array on the electronic announcement distribution server).

In reference to claim 48. Sandholm, Karlsson, and Raynor teach the non-transitory computer readable medium of claim 43 (as mentioned above), for sorting electronic bids, comprising:
Karlsson discloses:
“identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned; and determining whether the electronic bid is eligible for an .

Claims 33, 39, 40, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandholm et al. (hereinafter Sandholm) US 20080052219 A1 in view of Karlsson et al. (hereinafter Karlsson) US 20100262499 A1 in view of William J. Raynor, Jr. (hereinafter Raynor) “The International Dictionary of Artificial Intelligence” in view of Clémençon et al. (hereinafter Clémençon) “Adaptive partitioning schemes for bipartite ranking How to grow and prune a ranking tree”.
In reference to claim 33. Sandholm, Karlsson, Raynor, and Clémençon teach the computer-implemented method of claim 32 (as mentioned above), wherein:
Clémençon discloses:
“the pivot is selected based on an order a rank statistic of the sample electronic bid set” (Clémençon in at least Section 3.3 discloses the pivot is selected based on an order a rank statistic of the sample electronic bid set).

In reference to claim 39. Sandholm, Karlsson, and Raynor teach the system of claim 36, for sorting electronic bids, comprising:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“wherein selecting an asymmetric pivot from the sample electronic bid set”
“further comprises partitioning, by the server processor, the electronic bid set about the pivot”.

“wherein selecting an asymmetric pivot from the sample electronic bid set” (Clémençon in at least Section 3.3 discloses the asymmetry factor)
“further comprises partitioning, by the server processor, the electronic bid set about the pivot” (Clémençon in at least Section 3.3 discloses partitioning about the asymmetry factor).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Clémençon. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Clémençon because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 40. Sandholm, Karlsson, Raynor, and Clémençon teach the system of claim 39 (as mentioned above), wherein:
Clémençon discloses:
“the asymmetric pivot is selected based on an order of a rank statistic of the sample electronic bid set” (Clémençon in at least Section 3.3 discloses the pivot is selected based on an order a rank statistic of the sample element bid set).

Claims 35 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandholm et al. (hereinafter Sandholm) US 20080052219 A1 in view of Karlsson et al. (hereinafter .
In reference to claim 35. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), wherein:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the one or more electronic bids in the electronic bid set”.
However, Mack discloses:
“identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the one or more electronic bids in the electronic bid set” (Mack in at least ¶ [0025] "The system allows an organization to determine a minimum bid value, a maximum bid value").
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Mack. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Mack because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 42. Sandholm, Karlsson, and Raynor teach the system of claim 36 (as mentioned above), wherein:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the one or more electronic bids in the electronic bid set”.
However, Mack discloses:
“identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the one or more electronic bids in the electronic bid set” (Mack in at least ¶ [0025] "The system allows an organization to determine a minimum bid value, a maximum bid value").
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Mack. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Mack because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 46. Sandholm, Karlsson, and Raynor teach the non-transitory computer readable medium of claim 43 (as mentioned above), for sorting electronic bids, comprising:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“wherein selecting an asymmetric pivot from the sample electronic bid set”
“further comprises partitioning, by the server processor, the electronic bid set about the pivot”.
However, Clémençon discloses:
“wherein selecting an asymmetric pivot from the sample electronic bid set” (Clémençon in at least Section 3.3 discloses the asymmetry factor)
“further comprises partitioning, by the server processor, the electronic bid set about the pivot” (Clémençon in at least Section 3.3 discloses partitioning about the asymmetry factor).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Clémençon. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Clémençon because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 47. Sandholm, Karlsson, Raynor, and Clémençon teach the non-transitory computer readable medium of claim 43 (as mentioned above), wherein:
Clémençon discloses:
“the pivot is selected based on an order a of rank statistic of the sample electronic bid set” (Clémençon in at least Section 3.3 discloses the pivot is selected based on an order a rank statistic of the sample element bid set).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126